Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 05/04/2022 for application number 16/704,949. Claims 1, 3, 5, 7-8, 15, 17-18, 24, and 29-30 have been amended. Claim 9 and 19 were previously cancelled. Claims 1-8, 10-18, and 20-30 are pending.

Reason for Allowance
Claims 1-8, 10-18, and 20-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Agarwal et al. (US 20180220371 A1; hereinafter “Agarwal”) 
Gupta et al. (US 20140105087 A1; hereinafter “Gupta”), 
Gauvreau et al. (WO 2012051151 A1; hereinafter “Gauvreau”), 
3GPP R1-1813011 (Samsung, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th – 16th, 2018; hereinafter “NPL1”)
Bergstrom et al. (WO 2018/034611 A1)
Tabet et al. (US 20150365995 A1)
Deng et al. (US 20170223584 A1)
Xu et al. (US 20200413341 A1)
Vajapeyam et al. (US 20160119969 A1) 
Azizi et al. (US 20200205062 A1) 
Wang et al. (US 20160242087 A9) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining a recommended duration of scheduling cycles based at least in part on the activation of the periodic reception mode, the duration of the scheduling intervals, and a rate of downlink data arrival at a UE; 
determining whether the recommended duration is less than or greater than a latency tolerance for data associated with an application; 
indicating, to a network device different than the UE and based at least in part on the activation of the periodic reception mode, the recommended duration and a request for increased bandwidth based at least in part on the recommended duration being less than the latency tolerance or a request for decreased bandwidth based at least in part on the recommended duration being greater than the latency tolerance.”
In contrast, the closest prior art, Agarwal, discloses a method for wireless communication, comprising: identifying an activation of a periodic reception mode associated with scheduling intervals having a duration ([0087] and Fig. 3A); monitoring, during the scheduling intervals, a control channel in accordance with a periodic schedule for control channel signaling ([0087] and Fig. 3a); and sleeping, based at least in part on identifying the activation of the periodic reception mode, in accordance with the periodic schedule associated with the periodic reception mode ([0093] and Fig. 4). Agarwal further discloses dependence of the selection of scheduling intervals duration on latency tolerance ([0022]). But Agarwal does not disclose (a) determining a recommended duration of scheduling cycles based at least in part on the activation of the periodic reception mode, the duration of the scheduling intervals, and a rate of downlink data arrival at a UE; (b) indicating, to a network device different than the UE and based at least in part on the activation of the periodic reception mode, the recommended duration and a request for increased bandwidth based at least in part on the recommended duration being less than the latency tolerance or a request for decreased bandwidth based at least in part on the recommended duration being greater than the latency tolerance; and (c) monitoring, during the scheduling intervals, a control channel in accordance with a periodic schedule for control channel signaling based at least in part on the recommended duration.
Gupta discloses indicating, to a network device and based at least in part on the activation of the periodic reception mode and uplink buffer empty rate, a recommended on-duration for the scheduling intervals and DRX cycle length ([0022]). But, as argued persuasively by the applicant, “Gupta at most describes providing an indication of a determined or recommended on-duration to a serving eNB, where the on-duration may be based on an uplink buffer empty rate indicating a rate of packet generation, with respect to network delay,/or uplink transmissions. However, Gupta fails to teach or suggest "determining a recommended duration of scheduling cycles based at least in part on ... a rate of downlink data arrival at a UE".
Gauvreau discloses Indicating, to a network device, a request for bandwidth needed to enable high throughput for low latency application ([0125] and Fig. 12). But Gauvreau is silent about indicating, to a network device and based at least in part on the activation of the periodic reception mode, a request for increased bandwidth based at least in part on the recommended duration being less than the latency tolerance or a request for decreased bandwidth based at least in part on the recommended duration being greater than the latency tolerance”.
NPL1 discloses a base station increasing or decreasing downlink transmission (PDCCH) monitoring opportunities for a UE based on buffer status or channel conditions (Sec. 2.1). But NPL1 is silent about a UE recommending a scheduling duration based on downlink data arrival rate.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claim 29 mutatis mutandis.  Accordingly, claims 1-8, 10-17, and 29 are allowed.

Regarding claim 18, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“aggregating, based at least in part on the rate of downlink data arrival for the UE being less than the throughput of the wireless link associated with the UE, a plurality of packets for the UE to create a combined transmission, the plurality of packets comprising at least a first packet and a second packet received after the first packet.”
In contrast, the closest prior art, Agarwal, discloses a method for wireless communication, comprising: identifying, for a user equipment (UE), an activation of a periodic reception mode ([0087] and Fig. 3A); and transmitting downlink transmissions to the UE in accordance with a periodic schedule associated with the periodic reception mode ([0095] and Fig. 4). But Agarwal does not disclose “aggregating, based at least in part on the rate of downlink data arrival for the UE being less than the throughput of the wireless link associated with the UE, a plurality of packets for the UE to create a combined transmission, the plurality of packets comprising at least a first packet and a second packet received after the first packet”.
NPL1 discloses a base station increasing or decreasing downlink transmission (PDCCH) monitoring opportunities for a UE based on buffer status or channel conditions (Sec. 2.1). But, as argued persuasively by the applicant, increasing or decreasing a PDCCH monitoring periodicity based on having enough PDCCH occasions to grant transmission of packets stored in a buffer does not teach or suggest "aggregating, based at least in part on the rate of downlink data arrival for the UE being less than the throughput of the wireless link associated with the UE, a plurality of packets for the UE to create a combined transmission”.
Other prior art of record documents also do not disclose the claimed feature. Therefore, claim 18 is allowable over the prior art of record. 
The same reasoning applies to claim 30 mutatis mutandis.  Accordingly, claims 18, 20-28, and 30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471